Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-3 and 5-12 allowed.
With respect to claims 1-3 and 5-12, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
a frame configured to detachably mount the plurality of display modules thereon,
wherein each of the plurality of guide bars includes an upper side and a lower side, wherein the upper side of the each display module is movably connected to a lower side of one guide bar among the plurality of guide bars and the lower side of the each display module is movably connected to an upper side of another guide bar adjacent to the one guide bar among the plurality of guide bars such that the each display module is movable between the one guide bar and the other guide bar in the horizontal direction, and
wherein the first direction is perpendicular to both the horizontal direction and the vertical direction, and


wherein a display module of the plurality of display modules includes a first guide groove on a lower side of the display module and movably installed in the first rail portion, the upper side of the each guide bar facing the lower side of the display module.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

The search turned up a few different types of prior art that accomplish a similar goal to the claimed invention in an efficient manner. One type of reference has the displays directly placed or latched onto a frame rather than horizontal movement between guide bars. Examples include:
US 20180130389 A1
US 20070103386 A1
US 20150362160 A1
US 20160231976 A1
US 20160210886 A1
US 20160034240 A1
US 20170093106 A1 (figs 2, 4)

Another type of art has displays directly connected together:
US 7864516 B2
US 20170249119 A1
US 20130293443 A1
US 20170093106 A1 (figs 2, 4)
US 20160328203 A1 (fig 13)
US 20140259634 A1 (figs 3, 9)
US 20080141572 A1


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841